Barclay, J.
(dissenting). — The main fact of plaintiff’s case is that while deceased was proceeding by night, in the line of his duty, to couple a moving Wabash freight car to a standing fruit car, and had part of his body between them for that purpose, the drawheads passed each other and allowed the cars to come together, fatally crushing him.
On this, a charge of negligence in the circumstances is based, plaintiff claiming that deceased was ignorant of the extraordinary danger that caused his death.
The petition need not be quoted.
The answer, among other things, alleged a failure of deceased to observe a written contract to use a “coupling knife,” furnished him “when he went to' work” as switchman. This contract as recited is dated November 9, 1885. Defendant’s own evidence, however, showed that the use of that appliance could not have averted the injury; so that defense is now unimportant, though its facts have a bearing on another point mentioned later.
I. A preliminary question grows out of the ownership of the “Central Pacific fruit car.” It was received from some far western carrier, for transportation by defendant over its line in Missouri. It was inspected at Nevada by Mr. Krauth (one of the *210witnesses for plaintiff) and found in good order, before the accident. It was being used to form part of a train of the defendant, and the duty of the latter regarding it (in the particular now under consideration) was no different from what it would have been had the car been its own property.
The constitution of Missouri (expressing in a most emphatic way the obligation resting on railroads as common carriers) requires all railway companies to “receive and transport each other’s passengers, tonnage and cars, loaded or empty, without delay or discrimination.” Constitution, 1875, art. 12, sec. 13; R. S. 1889, sec. 2626. But that provision of our law affords no sanction for the introduction of any car into defendant’s trains, that is not reasonably safe for use by those required to work about it and who have no notice of such condition.
A defective car acquires no improved legal standing, because it is received from a connecting line, pursuant to the constitution. This is the evident effect of the judgment in O’Hare’s case (1888), 95 Mo. 662, wherein a majority of this court held the Chicago & Alton Railroad Company liable to an employe for an injury inflicted by a “United States rolling stock car” of the Hannibal & St. Joe Railroad Company in transit.
Moreover, the danger to which Thomas succumbed lay, not in using the ear with the Miller coupler (for the latter is safe enough when brought in contact with others of its own kind), but in using that coupler in juxtaposition to a common freight-car drawhead. This manner of its use was directed by defendant’s yardmaster, and for his action in that regard defendant is responsible.
The dangerous operation of the “foreign car” coupler (as used in this instance) was not unknown to defendant, for its yardmaster admits he was fully aware *211of it, long before this accident. So there is no need to consider any question of defendant’s opportunity to inspect the car.
Freight trains, under existing laws, are necessarily •composed of a mixed company of cars of various owners. When defendant, having made up such a train, mans it with its own operatives and requires them to perform, upon or about it, the work for which they are hired, it becomes responsible to then), for the exercise of the master’s duties in respect of such cars (as of other necessary instrumentalities of the employment). Gutridge v. Railroad (1887), 94 Mo. 468; Gutridge v. Railroad (1885), 100 N. Y. 462.
For the purposes of the case in hand the Central Pacific fruit car will be treated merely as .part of the •defendant’s train.
II. Assuming for the moment that deceased had no knowledge or notice of the peculiarities of the Miller coupler (a question considered in a later paragraph) what was the measure of defendant’s duty toward him?
Defendant contends that [as the fruit car was in ■good repair (as reported by the inspector who saw it .shortly before the accident) no liability can arise from the action of it's coupling machinery; such danger being one of the ordinary risks of the service-.
The risks which a servant assumes in entering an employment are such as remain after the master’s exercise of ordinary care to make it reasonably safe. Abel v. President, etc. (1891), 128 N. Y. 662; McGovern v. Railroad (1890), 123 N. Y. 280; Dorsey v. Construction Co. (1877), 42 Wis. 597; Railroad v. Triplett (1891), 15 S. W. Rep. 831, and 16 S. W. Rep. 266.
The master does not insure the servant’s safety, mor is he bound to furnish the most improved or the *212best machinery for the work in hand; but his duty is to use ordinary care that such as he does supply is reasonably safe and suitable for the purpose to which it is put. A danger, unknown to the servant, arising from a breach of this duty of the master, is actionable, if damage results; and such danger is not one of the ordinary risks of the employment. King v. Railroad (1882), 14 Fed. Rep. 277.
This court, in Gibson v. Railroad (1870), 46 Mo. 170, unanimously declared that principle, in an action where it appeared that a brakeman had tried to effect a coupling, “and, while engaged in inserting the link in the drawhead, the cars came so closely together that, in withdrawing his hand, it was caught between the dead-woods, or buffers, and smashed so that he lost three fingers.” The court said (page 173) that “the testimony in the case tends strongly to show that the condition of the drawhead was not due to use or negligent repairing, but to improper and defective construction.” The judgment therein, based on a finding of such neglect to furnish proper appliances, was affirmed.
The fact that a given appliance or machine is in fair working order is not necessarily conclusive of its reasonable safety for the use for which it is supplied. This legal truth is exemplified by many judgments besides the Gibson case just cited.
In Huhn v. Railroad (1887), 92 Mo. 440, the yardmaster at Independence, Missouri, was killed in consequence of catching his foot in án open guardrail, while at work in the railway yard. There was no defect in the rail or in the track, but the guardrail was unblocked. This court unanimously held that that fact raised a question for the jury, viz., whether or not the track in that state was reasonably safe for defendant’s employes.
A similar ruling was made in Hamilton v. Rich Hill, etc., Co. (1892), 108 Mo. 364, by a majority of *213division number 1, at the present term. The injury there was occasioned by an open, unblocked space between the fixed rails of a switch, which defect (to quote from Judge Black’s opinion) “was one in the original construction of the road.”
In Ellis v. Railroad (1884), 95 N. Y. 546, the absence of buffers, properly placed, to keep the cars asunder, was held evidence of want of reasonable care on the master’s part.
In Gowles v. Railroad (1881), 84 N. C. 309, a verdict was sustained for injuries to a brakeman resulting “from the fact that the cars were so constructed that their 'bumpers’ did not correspond or fit to one another as they should have done to prevent the cars coming in too close contact.”
In Wells v. Railroad (1891), 27 Pac. Eep. 688, a brakeman had lost his life in attempting to couple two freight cars, whose coupling attachments are described as “defective” because “the drawhead of one car passed over the drawhead of the other, allowing the cars to come together, whereby he was fatally injured;” one was out of repair so “that another could not be coupled to it in the ordinary way with safety;” all of which was held to sufficiently'support a finding of negligence on the part of the defendant.
In Railroad v. Rowan (1885), 104. Ind. 88, a brakeman, in the discharge of his duty, on top of a box car, was hit by a low bridge on the railway line. The bridge was in perfect order, the train likewise; but, when together, the court held that they tended to show a want of care in supplying proper appliances for the service.
The mere action of machinery often gives evidence of its safe or dangerous nature, without more. Mooney v. Lumber Co. (1891), 28 N. E. Rep. (Mass.) 352. If the fatal performance of the Miller coupler on the fruit *214car in this case, when brought into contact with the drawhead of the "Wabash car, was its normal and ordinary action when in sound condition, then, in my opinion, the facts of its operation at that time and the consequences thereof have a clear tendency to prove that such coupling machinery, so used, was not reasonably safe for an employe,- required by his duty to place himself between such cars, unaware, and not notified of' such danger. The American precedents above cited support that position.
There is positive evidence that deceased could not make the coupling without placing part, at least, of his body between these cars. When his service required that of him it made little difference, in fact, to him, and, in my judgment, it makes no difference in contemplation of law, whether the action of the cars, in fatally' closing upon him, is ascribable to a defective condition of the appliances or to faults in their original construction. The true question is, whether or not -the machinery furnished is reasonably safe, and whether ordinary care has been used to have it so. Railroad v. McDade (1889), 135 U. S. 554; Meyers v. Iron Co. (1889), 150 Mass. 125.
The testimony for both parties discloses (and defendant’s counsel in his summary of the case admits) that ' 'the undisputed evidence shows that the coupling of an ordinary freight car to the Miller coupling is attended with greater danger than an ordinary coupling of freight cars.” And there is much testimony to the point that the former coupling is "very dangerous,” and requires a much higher degree of care to accomplish safely than an ordinary coupling.
The coupling machinery of freight cars in general use prevents the woodwork of them from coming together (as plaintiff’s witnesses, Krauth and Maxey testified), and preserves sufficient space (about two *215feet) between the cars to protect an employe engaged in manipulating that machinery.
The Miller drawhead is shaped somewhat differently, but is located in the same position. Its danger, when used in conjunction with a common freight car, lies in its liability to pass off to one side because of its hidden mechanism, instead of furnishing the protecting resistance (it would seem to offer) to' the other drawhead. When it passes to one side (as in this case) there is nothing to prevent the cars coming so close together as to endanger the life of anyone between them. This peculiarity creates a far greater danger (as all the witnesses on the subject concede) than arises in coupling freight cars of the usual pattern. That danger is, from its very nature, not open to ready observation by one who attempts to use such machinery for the first time; but in Hulett's case (1878), 67 Mo. 239, the risk was obvious, and the record shows that that accident occurred by daylight about noon.
If the master was advised of the unusual risk in the case at bar, and failed to notify.;the employe who was ignorant thereof, then the former would be liable for consequences befalling the latter because of want of knowledge of the unexpected danger. This principle is firmly settled in the law.
In O’Neil v. Railroad (1881), 3 McCrary, 423, and 9 Fed. Rep. 337, plaintiff was a brakeman, injured while attempting to couple a car to an engine, and whose claim was “that the deadwoods on said car and engine were insufficient,” etc., “by reason of their not keeping said car and engine apart and allowing the drawheads of the engine and car to interlap, thereby catching and crushing plaintiff’s arm,” etc., and “that plaintiff was ignorant of the dangerous condition of the appliances for coupling said engine and car together,” etc. The car was a “foreign”, one, that is, from another railroad.
*216In sustaining a verdict for plaintiff, the court' said, that “ if the employer introduces, without notice to the employe, some new and unusual machinery involving an unexpected or unanticipated danger, through the introduction of' which the employe, while using the care and diligence incident to his employment, meets with an accident like that in question, it is not unreasonable to hold that the employer should answer therefor in damages.”
In Goodrich v. Railroad (1889), 116 N. Y. 398, a brakeman’s hand was crushed between the deadwoods of two cars, one of which was moving and the other at rest, * “because the bumper of the moving car was defective and hung lower than it should have done, it passed under the bumper of the stationary car and permitted the deadwoods to come together.” The court held that the plaintiff was thus ‘ ‘exposed to a danger not within the ordinary risks of his employment,” and that the facts warranted the inference of neglect of duty on the part of defendant in the matter of furnishing suitable working appliances. On this point see also Railroad v. Frawley (1886), 110 Ind. 18; Coates v. Railroad (1891), 153 Mass. 297; Thompson, Adm’r, v. Railroad (1883), 14 Fed. Rep. 564; Wheeler v. Mfg. Co. (1883), 135 Mass. 294; Smith v. Iron Co. (1880), 42 N. J. L. 467.
The principle of these cases applies to that at bar, if the deceased (as the' jury have found) was uninformed of the increased hazard arising from the introduction of the fruit car into the place it was to fill in defendant’s train, since the evidence of defendant’s yardmaster (on duty -at the time) makes it evident that the master’s representatives there were themselves fully advised of that danger.
III. The issue of Thomas’ knowledge in the premises is the one of serious moment in the case-*217Before going into it, there seems to he some occasion to remark upon the proper functions of the supreme court in reviewing actions like this.
In them we cannot rightly undertake, and it would be disregarding the constitutional rights of litigants if we assumed, to pass upon and determine controverted issues of fact. The constitution guarantees a trial of such issues by jury. Constitution, 1875, art. 2, sec. 28; R. S. 1889, sec. 2131, same as Gr. S. 1865, p. 673, sec. 12. It is our duty to give full effect to the guaranty.
As defendant, on this appeal, claims that the court should have taken the case from the jury for failure of proof, it becomes our duty to examine the whole evidence, and if (after giving plaintiff the benefit of the most favorable view of it, and of every reasonable inference therefrom) there appears substantial proof to support the verdict, we have no constitutional right to set it aside, merely because our conclusions on the facts may differ from those of the trial court and jury.
The instruction given for plaintiff, presenting her theory of the case, required the jury to find, among other facts, that the deceased “was not notified by said defendant of the unusual character of the fruit car to be handled and coupled, and was not otherwise advised of the character of said car and was not familiar with that description of car,” etc. We will consider the case from the standpoint furnished by that instruction.
Defendant claims that the evidence conclusively shows that' the deceased became acquainted with fruit cars of this sort by seeing them often, and having abundant opportunity to know their peculiarities. Its testimony certainly tends to establish these facts; but the jury found to the contrary, and our business now is to see if there is a substantial basis of evidence to justify that finding.
*218"Waiving all question as -to the burden of proof on the issue of Thomas’ acquaintance with the danger, let us note what bearing, favorable to plaintiff, several facts have upon the issue of his knowledge, or the-want of it.
a. It is not asserted that any superior ever expressly notified Thomas of any danger incident to-such coupling as that in question. The claim is that, he became possessed of knowledge thereof as a switch-man in the yards.
1. These cars brought fruit from California during the orange season. The defendant attempted to show that Thomas had worked in the same place as switch-man in the winter of 1884-5 and spring of 1885 until April, which would greatly have increased the probability of his acquaintance with such cars, as that period included the orange season of the year previous to that in which he was killed.
Defendant’s station agent at Nevada, Mr. Penfield, alone, testified to that effect, on his direct examination, with such qualifications as these: “As my recollection serves me;” “I believe in the winter of 1884 and 1885-up to about April;” but, on cross-examination, he said he would not state it positively, but that such was his “impression.” He further testified that “all the time he [Thomas] worked for me, he worked as switch-man,” and that “all switchmen are required to have them ”■ (referring to a coupling “knife ” mentioned in the contract by Thomas to use it, as set up in the answer); whereas that contract is dated November 9, 1885, and the answer alleges that it was entered into “when he went to toorlc.”
In this condition of the pleadings and testimony the jury had ample ground, we think, for a finding that deceased was not in defendant’s service during the orange season of 1884-5. '
*219g. Plaintiff’s showing is that deceased worked for defendant from the time he began (toward the close of 1885) till his death, February 17, 1886. As-to his meeting such fruit cars during that period, witness Krauth said that he thought “that car was-just about the beginning of the coming of those fruit cars that spring; as I said, they usually came through in the spring of the year and that one was, I think, about the first one that came through that year.-” On the'same point another witness, Kelly, testified:
“ Q. How long previous to this was it that you saw fruit cars of that character come through the yard down there — how long previous to the seventeenth of February, 1886? A. Well, I could not say that I noticed any, particularly, up to that time.
“ Q. Then you can’t say as to whether you had seen any or not? A. I could not say as to the time that I seen them, or whether I had or hadn’t seen any that spring before that time. I disremember whether any had come through previous to that time, that spring or not; but I rather think they had not, for I think that was about the beginning of the fruit season that year; at any rate there had been very few that-had come through that spring before that time.”
It further appeared that Nevada was the junction of two railway lines of defendant viz., the Missouri, Kansas & Texas division and the Lexington & Southern division; that fruit ears, passing through, were sometimes in passenger trains. Deceased would have no occasion to work about any one of them unless it was transferred from one train to another there. He was on duty only at night and, presumably, slept the greater part of the day.
As to the number of such cars that went through Nevada, witness Krauth declared that “every spring *220there is eight or ten cars come through here,” while defendant’s station agent said that between the first and seventeenth of February, 1886, five to ten such cars passed through, including day and night trains.
The yardmaster, Mr. Hollister, under whose direction deceased was working (and on whom the master’s duties toward him chiefly devolved), testified for defendant that he had seen deceased make such' couplings “say, two or three times; ” but his testimony, touching the large number of such fruit cars, twenty-five or thirty that had passed through Nevada that season, was directly contradicted by plaintiff’s witnesses. That was a most material fact in the case; and, if the jury did not credit his disputed evidence on that point, they would clearly have been at liberty to disregard his accompanying statement that Thomas had made “two or three” such couplings.
In view of all the testimony favorable to the plaintiff’s contention on this branch of the case, it seems to me that it was manifestly a question of fact for the jury whether the deceased, from the course of his experience of a few months as switchman, on duty in the night only, had acquired notice or knowledge of the unusual danger, involved in making the coupling he was attempting when killed. Dale v. Railroad (1876), 63 Mo. 455.
IY. The issue of alleged contributory negligence of the deceased is the next point for attention. In considering it, the findings of the jury and trial judge already discussed, touching the unusual danger and Thomas’ want of knowledge thereof, will be treated as established facts. So viewed the question of his negligence presents little difficulty.
a. The defense, resting on his omission to use the “safety coupler,” mentioned in the answer is not urged *221in this court. There is evidently nothing in it. Several witnesses testified that that contrivance would only protect the hands of the switchman and afforded no protection to his body.
b.' It may be conceded (as claimed by defendant) that, in attempting such a coupling as Thomas was making, it would be safer to place the link in the Miller drawhead; but, if he was unaware of the peculiar action and danger of the latter, his failure to adopt that course cannot fairly be pronounced negligence in law.
The fruit car had been brought down into place on the passing track by Shea while deceased was in the “switchman’sshanty.” When Thomas came out and started toward the north end of the yard he met the Wabash car coming slowly along, southward. It had been started by the yardmaster, himself, leaving a link in the drawhead. He testified on this point: “I cut that car off myself, and I know that the link was in the Wabash car and in the south end of it.”
“Q. Do you know that it was there when Thomas attempted to make the coupling? A. Yes, sir.
$ $ $ $ -X- #
“Q. In riding cars down that way, is it customary to leave the link in the car that is moving? A. Yes, sir.
“Q. The invariable custom, is it? A. Yes, sir; it is a custom to invariably leave it there.
The plaintiff’s (and, indeed, all the) testimony showed that as the Wabash car neared the standing fruit car Thomas, after properly adjusting the brake, descended and walked along with the former (the Wabash car) to make the coupling. His only light was a hand lantern. The night was dark; one witness said: “Terrible dark.” His attention was necessarily *222turned to the link in the moving car to direct its course ■so it should enter the drawhead of the standing car, according to the custom above described by the yardmaster. The Miller drawhead had an opening to receive such a link. He was there to make the coupling, and, in attempting it in the usual way, no fault is chargeable to him in the absence of knowledge on his part of the danger peculiar to that machinery. There was nothing visible to notify him that, when the draw-heads met, that of the fruit car would slide to one side, on account of its interior construction, and thus bring the cars together upon him.
Defendant’s conductor of the train, that was being formed, Mr. Brownell, testified that, as the car approached, he warned Thomas to change the link into the other car, but that he only gave witness “the laugh,” and paid no heed to the warning. But, on the plaintiff ’s side, the only other eye-witness of the accident deposed, in rebuttal, that no such warning or any warning at all was then given by the conductor.
If Thomas knew nothing of the Miller coupler, the fact that he may have passed near the fruit car on his way to take charge of the Wabash car, or even that he •caught the “fragrance of the oranges” would scarcely furnish a just ground to declare that he was negligent as a matter of law, when the circuit court and jury have found that he was not, as a matter of fact, in view of all the evidence. The cargo of oranges was harmless •enough if plaintiff was unaware of the special danger of the machinery in question.
The instruction for plaintiff required a finding that deceased was “in nowise guilty of any negligence or want of care,” as essential to a verdict in his favor; and the instructions for defendant elaborated that proposition in language chosen by its counsel.'
*223The finding on this issue in favor of plaintiff has substantial support in the testimony, and should not be disturbed.
The amount of recovery ($3,000) is not questioned, and no fault in the instructions has been pointed out. They embody correct principles of law, substantially as indicated herein. The evidence appears to me to sustain them, as already shown.
It is a matter of regret that it has been necessary to set forth the particulars of the case at such length; but, in view of the large amount of testimony, it has been unavoidable.
Tn my opinion the judgment should be affirmed.
IN BANO.
Sherwood, C. J.
This cause having been reargued before the entire bench, the original opinion herein meets with the entire concurrence of every member of this court, except Barclay, J., who dissents.